UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1387



ARNOLD B. CLARKE,

                                              Plaintiff - Appellant,

          versus


ATTORNEY GENERAL’S OFFICE; JUDGE KULP, Henrico
County   Court;   COMMONWEALTH’S    ATTORNEY’S
OFFICE, of Virginia,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-98)


Submitted:   June 20, 2002                  Decided:   June 25, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arnold B. Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold B. Clarke appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.            We

have reviewed the record and the district court’s opinion and find

no reversible error.       Accordingly, we affirm on the reasoning of

the district court.    Clarke v. Attorney Gen. Office, No. CA-02-98

(E.D. Va. Mar. 21, 2002).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2